Order entered August 11, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00130-CV

                                SUSAN ASHTON, Appellant

                                             V.

                             KOONSFULLER, P.C., Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-05346

                                         ORDER
       We GRANT appellant’s August 9, 2016 unopposed motion for an extension of time to

file a reply brief and extend the time to AUGUST 25, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE